Mr. Justice Mercur
delivered the opinion of the court,-
This was a proceeding to widen Chestnut street, between Fifteenth and Sixteenth streets. It was commenced by petition of the owners of real estate upon the south side of the street, between the points named, to the Court of Quarter Sessions of the county of Philadelphia. The petition was presented on the 2d of October 1875, and the jurors were appointed on the samp day.
*86The main question presented by the assignments of error is ■whether the Quarter Sessions then had jurisdiction. .
The legislation relating to highways in Pennsylvania shows a diversity of sentiment as to what jurisdiction should be given to the Courts of Quarter Sessions. Thus the Act of 12 William III., ch. 55, declared that all the king’s highways or public roads Avithin this province, or counties annexed, should be laid out by order of the governor and council for the time being; but the justices of the county courts AA'ere authorized to lay out for housekeepers roads (private) leading from their premises to public roads : Bradford’s LaAvs of Pennsylvania, page 13.
The Act of 6th April 1802, Pamph. L. 178, authorized the justices of the Court of Quarter Sessions of each county in the Commonwealth, on petition, to order vieAV and lay out public and private roads. This act, however, expressly declared that it should not interfere with any special provision theretofore made, respecting the county of Philadelphia; and it further excepted from its repealing clause, roads, lanes, alleys, and bridges in the city of Philadelphia, and in other corporate towns.
The Act of 22d March 1813, Pamph. L. 136, incorporating the district of Spring Garden, provided for the election of commissioners, who were authorized to appoint surveyors to survey and lay out such streets, roads, lanes, courts and alleys, as Avere deemed necessary for a regular and convenient toAvn plan. The surveyors were to return to the commissioners two copies of the drafts and plans, one of Avhich was to be filed in the office of the clerk of the Court of Quarter Sessions. The court was then empowered to determine Avhether any, and what, alteration should be made therein, and the time when the same should be opened.
The 76th sect, of the Act of 13th June 1836, Pamph. L. 566, declared the proceedings to obtain the-laying out or widening of a street, road or alley, within the city and county of Philadelphia, should be by petition presented to the Court of Quarter Sessions at least thirty days before the commencement of each term of said court, and thereupon the court should direct a venire to issue, directing the sheriff to return a panel of forty-eight freeholders to the next term, to act as viewers in all cases of said applications, from which panel, on the return-day of the venire, the court should direct six names to be drawn as viewers, to act in each case.
The 1st sect, of the Act of 16th March 1866, 2 Purd. Dig. 1286, pi. Ill, declared in all cases relating to the opening of streets upon the plans of the city of Philadelphia, and of view, review and assessment of damages for and in relation to roads, bridges or property otheiuvise taken for public use, the persons appointed to view, revieAV and assess damages, should be appointed by the Court of Quarter Sessions of the county of Philadelphia, in the same manner as was “ provided by the general laws of this Commomvealth.” *87It provided, however, inter alia, that the several supplements to an act to incorporate the city of Philadelphia, relating to opening and widening streets or vacating the same, then in force, and not inconsistent with said act, should not be affected or repealed thereby. Precisely how far this act prescribed the mode of proceeding to merely widen a street already opened, is now unnecessary to determine. It was followed by the Act of 27th April 1869, Pamph. L. 1235. The first section of this act declares “ it shall be lawful for the city of Philadelphia to widen, straighten or change the course of any of the streets of the city of Philadelphia that may be on the confirmed plans of the city, when a petition, signed by a majority of the owners of property fronting thereon, shall be submitted to councils, and a plan of the same duly prepared, and approved by the board of surveyors, shall have been confirmed by the Court of Quarter Sessions, as now provided in the law, undei which the late district of Spring Garden was surveyed. The provisions of this Act of 27th April 1869 were re-enacted by the Act of 24th March 1870, Pamph. L. 547. They both declare that a proceeding to widen, straighten or change the course of .any street on the confirmed plans of the city, shall be commenced by petition to councils. Both these acts, in requiring the petition to be signed by a majority of the owners of property fronting on the street to be widened or otherwise changed, manifestly included the owners of property on both sides of the street. It remained to make some provision for the Avidening of a .street on the petition of the owners of property on one side only of the street. Hence the 4th sect, of the Act of 6th June 1871, Pamph. L. 1353, declared “that Avhenever a petition asking for the Avidening of any street in the city of Philadelphia shall be signed by a majority of the owners of property, or the OAvners of a majority of feet front, fronting on one side of said street, and shall be submitted to the board of surveyors of said city, they shall examine into the expediency of granting the petition as asked for, and if approved by them, the said street shall be widened upon the side on Avhich the property of the said petitioners may be located, in accordance with the existing laws relative to opening streets in said city.”
Thus in a proceeding to AYiden a street on one side thereof, this act gave no jurisdiction to the Court of Quarter Sessions. The petition therefor was to be submitted to the board of surveyors. If they approved of the expediency of granting the petition, the street was to be widened accordingly. No action of the Court of Quarter Sessions was required.
The thirteenth section of the Act of 23d May 1874, Pamph. L. 230, declares “the municipal authorities and courts having jurisdiction in any city of this Commomvealth, shall have exclusive control and direction of the opening, widening, narrowing, vacating, and changing grades, of all streets, alleys and highways, *88within the limits of such city, and may open or widen streets of such width as may be deemed necessary by such city authorities and courts ; proceedings to be had in such cases as are now required by law.”
The language first used indicates that the municipal authorities and Court of Quarter Sessions shall unite in the exercise of all the powers enumerated in the section ; but does not prescribe the order or manner in which they shall proceed. The later clause, however, orders the “proceedings to be in such cases as are now required by law.” As no law then existing authorized the Court of Quarter Sessions to appoint a jury for the purpose of widening a street on one side thereof, on the presentation of the petition of the owners fronting on that side, it acquired no such power by virtue of this section. The Quarter Sessions acquired no exclusive jurisdiction thereby which it did not possess before. It, therefore, follows that the court had no jurisdiction in the premises. As this conclusion is fatal to the proceedings, it is unnecessary to discuss the insufficient form of the petition or the ambiguous terms of the report.
Decree reversed, report set aside, and all prior proceedings dismissed.